Citation Nr: 9927611	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for ankle pain involving 
both lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1994.  

This matter arises from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefit sought.  The 
veteran filed a timely appeal and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

At her personal hearing before the undersigned Board Member 
in June 1999, the veteran presented testimony with respect to 
entitlement to the 10 percent rating assigned after service 
connection was granted for bilateral foot pain.  This issue 
has not been developed for review by the Board, and is 
therefore referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has requested that her appeal for entitlement to 
service connection for ankle pain involving both lower 
extremities be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b) (1998).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  See 38 C.F.R. § 20.204(c) (1998).  

In a statement by the veteran, received during her personal 
hearing of June 1999, she requested to be allowed to withdraw 
her appeal for entitlement to service connection for ankle 
pain involving both lower extremities.  This issue 
constituted all matters in appellate status.  Accordingly, 
there remains no allegation of errors of fact or law for 
appellate consideration with respect to the claim for service 
connection for bilateral ankle pain.  Therefore, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.  


ORDER

The appeal for entitlement to service connection for ankle 
pain involving both lower extremities is withdrawn.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

